DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,11-17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11001584. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN ‘584 claims are drawn to a crystalline polymorph compound of formula I. The X-ray diffraction theta angle pattern differ for the instant polymorph claimed from that of USPN claimed polymorph theta angle pattern. Under identical conditions the X-ray theta angle pattern for the same compound would be identical or close to identical I. There is nothing recited in the instant claims to suggest that in the instant claims the compound of formula I is treated differently to obtain the polymorph from the same compound claimed in the USPN claims. Thus the USPN claims render obvious the instant claims.
Applicant Response
The Applicant argues, “the crystalline polymorphs claimed in the pending applicationare patentably distinct from the polymorphs claimed in the 584 patent. This is illustrated by,e.g., looking at the broadest claim of each claim set (7.e., claim 1). For instance, claim 1 of the present application recites a polymorph with a 20 angle of (1) 9.4 + 0.2 and (2) 10.3 + 0.2,however, neither of these 20 angles are recited in claim 1 of the ’584. It is unclear how or why aperson of ordinary skill in the art would arrive at such a polymorph from the 584 patent or vice-versa. Rather, these are patentability distinct polymorphs. Accordingly, reconsideration and withdrawal is respectfully requested.” Being that instant polymorph and UPN ‘’584 polymorph have the same exact chemical formula structure it naturally flows that both polymorphs would exhibit the same x-ray pattern unless their conditional environment differ. Applicant argues that the treatment condition differs since instant polymorph crystal has a melting point of between 120°C+2°C. in comparison to USPN ‘584 polymorph having a melting point of between 125°C+2°C. No melting point is recited in the instant claims; therefore, no patentable weight is given 125°C+2°C for the instant polymorph. There is nothing such as solvent system recited in the instant claims that would suggest that instant polymorph was treated differently from the polymorph in USPN ‘584. Thus, USPN ‘584 claims render instant claims obvious.

Election by Original Presentation
Newly submitted claims 7-10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original Claims make claim to a crystalline polymorph requiring a specific X-ray diffraction pattern. New claims 7-10 do not  require an X-ray diffraction pattern causing a deviation from the claims originally presented.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objection
Claims 4-6,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616